 Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 1 of 10 Page ID #:880

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.         LA CV19-04123 JAK (PLA)                                       Date    September 16, 2021
 Title            Steven Arreola v. Shamrock Foods Company, et al.




 Present: The Honorable                JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                        T. Jackson                                           Not Reported
                       Deputy Clerk                                    Court Reporter / Recorder
               Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Not Present                                           Not Present


 Proceedings:                (IN CHAMBERS) ORDER RE UNOPPOSED MOTION FOR FINAL
                             APPROVAL OF CLASS ACTION SETTLEMENT (DKT. 41);

                             UNOPPOSED MOTION FOR AWARD OF ATTORNEY’S FEES AND
                             COSTS AND CLASS REPRESENTATIVE ENHANCEMENT AT FINAL
                             APPROVAL OF CLASS ACTION SETTLEMENT (DKT. 42)

                             JS-6: CASE TERMINATED

I.          Introduction

On March 21, 2019, Steven A. Arreola (“Arreola,” or “Plaintiff”) filed this putative wage-and-hour class
action in the Los Angeles Superior Court against Shamrock Foods Company (“Shamrock,” or
“Defendant”) and fictitiously named parties. Dkt. 1-1 at 3-16. The action was removed on the basis of
jurisdiction under the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2) and (5). Dkt. 1. The
First Amended Complaint (“FAC” (Dkt. 26)), which is the operative one, advances the following causes
of action:

       i.   Failure to provide meal periods, in violation of Cal. Lab. Code §§ 226.7, 512;
      ii.   Failure to provide rest periods, in violation of Cal. Lab. Code § 226.7;
     iii.   Failure to furnish itemized wage statements that comply with state law, in violation of Cal. Lab.
            Code § 226(a);
     iv.    Waiting time penalties pursuant to Cal. Lab. Code § 203;
      v.    Violation of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200; and
     vi.    Civil penalties pursuant to the Private Attorney General Act (“PAGA”), Cal. Lab. Code § 2699.

Plaintiff filed a notice of settlement on August 16, 2019. Dkt. 27. Plaintiff filed an unopposed motion for
preliminary approval of class action settlement on December 2, 2019 (“Motion”). Dkt. 30; Dkt. 32
(Defendant’s notice of non-opposition). The Motion was supported by the following: a memorandum of
points and authorities (Dkt. 30-1); the declaration of Darren M. Cohen, Plaintiff’s counsel (“Cohen Decl.”
(Dkt. 30-2)); a copy of the settlement agreement (“Settlement Agreement” (Dkt. 30-3 at 2-28)); the
proposed notice to class members, including a form that class members may use to provide the
settlement administrator with updated contact information or to dispute the number of workweeks for
which they are credited (“Proposed Notice” (Dkt. 30-3 at 29-37)); an automated notice that Plaintiff’s
                                                                                                    Page 1 of 10
 Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 2 of 10 Page ID #:881

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV19-04123 JAK (PLA)                                        Date    September 14, 2021
 Title        Steven Arreola v. Shamrock Foods Company, et al.

counsel received from the California Labor and Workforce Development Agency (“LWDA”) after
notifying the LWDA about the Settlement Agreement (Dkt. 30-4); and a proposed notice to members of
a subclass of class members (“PAGA Class”) (Dkt. 30-5). Plaintiff subsequently filed a stipulation with
respect to a minor change to the Settlement Agreement that shortened the time period that applies to
the PAGA Class (Dkt 34-1 at 1-4), and a corresponding, updated version of the notice for the PAGA
Class that accounts for this change (Dkt. 34-1 at 5-6).

On May 20, 2021, the Preliminary Approval Motion was granted, subject to a de novo review of
attorney’s fees, litigation costs and Plaintiff’s incentive awards. Dkt. 39 (the “May 2021 Order”). On
June 15, 2021, the parties filed a stipulation to correct an error in the PAGA Class Definition identified
in the May 2021 Order. Dkt. 40.

On August 6, 2021, Plaintiff filed an Unopposed Motion for Final Approval of Class and Collective
Action Settlement. Dkt. 41 (the “Final Approval Motion”). On the same day, Plaintiff filed a Motion for
Attorney’s Fees. Dkt. 42 (the “Fee Motion”). On August 20, 2021, Defendant filed a Notice of Non-
Opposition. Dkt. 43.

A hearing on the Motions was held on August 30, 2021. For the reasons stated in this Order, the Final
Approval Motion and the Attorney’s Fees Motion are GRANTED. An award of attorney’s fees of
$103,250 to counsel for Plaintiff and the class is approved. An award of $7,499.43 in costs as well as a
$6000 incentive award to Plaintiff are approved.

II.      Summary of the Settlement Agreement

         A.     Class and PAGA Class Definitions

The Settlement Agreement, as amended by two joint stipulations, defines the Class and PAGA Class,
respectively, as follows:

         (1) “All persons who are employed or have been employed as an hourly non-exempt
         employee by Shamrock Foods Company, excluding commercial drivers and employees
         who signed arbitration agreements, in the State of California from March 21, 2015 to
         April 30, 2019.” (“Class” or “Class Members”)

         (2) “All persons who are employed or have been employed as an hourly non-exempt
         employee by Shamrock Foods Company, in the General Warehouse position at
         Shamrock Foods Company’s facility in Eastvale, California, from December 1, 2018 to
         April 30, 2019.” (“PAGA Class” or “PAGA Members”)

Dkt. 30-3 ¶ 8; Dkt. 34-1 at 3.; Dkt. 40 at 3.

         B.     Gross Fund and Deductions

                1.     In General

The Settlement Agreement provides for a Gross Fund Value (“GFV”) of $295,000. Dkt. 30-1 at 11-12;
                                                                                                 Page 2 of 10
Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 3 of 10 Page ID #:882

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.         LA CV19-04123 JAK (PLA)                                   Date   September 14, 2021
 Title            Steven Arreola v. Shamrock Foods Company, et al.

Dkt. 30-3 ¶ 18. The GFV is non-reversionary. After deductions have been made from the GFV, the
remaining Net Settlement Fund (“NSF”) will be distributed among the Class Members. The deductions
from the GFV are summarized in the following table:

                                                                  Amount        Percent of GFV
 Gross Fund Value (“GFV”)                                        $295,000.00              100%
 Attorneys’ Fees                                               ($103,250.00)            35.00%
 Litigation Costs                                               ($12,000.00)             4.07%
 Incentive Award to Named Plaintiff                               ($7,500.00)            2.54%
 Settlement Administration Costs                                  ($7,000.00)            2.37%
 PAGA Payment to LWDA (75% of PAGA Award Value)                 ($15,000.00)             5.08%
 Net Settlement Fund                                             $150,250.00            50.93%
 Payment to PAGA Members (25% of PAGA Award Value)                  $5,000.00            1.69%
 Payment to Class Members (“Net Settlement Amount”)              $145,250.00            49.24%

Dkt. 30-3 ¶ 19(e)-(g)(iv).

                   2.     Payments to Class Members

Of the $150,250 NSF, $5000 is to be paid to the PAGA Class. The payments to PAGA Members are to
be calculated as follows:

         The payment for the PAGA Class Members shall be calculated by dividing the remaining
         twenty-five percent (25%) by the total number of workweeks worked by PAGA Class
         Members and paying the resulting amount to each PAGA Class Member based on the
         number of workweeks he/she worked.

Id. ¶ 19(g)(iv).

Plaintiff refers to the balance, which would be $145,250.00 if the deductions requested by the parties
are approved, as the “Net Settlement Amount” (“NSA”). The Net Settlement Amount is to be allocated
to Class Members as follows:

         The NSA will be divided by the total number of workweeks worked by all eligible Class
         Members during the Class Period. This calculation will result in an amount reflecting the
         settlement value to be assigned to each workweek worked by any eligible Class Member
         (“Workweek Settlement Value”). Each Settlement Class Member will receive a
         Settlement Payment calculated by multiplying the number of workweeks he or she
         worked during the Class Period by the Workweek Settlement Value. PAGA Members will
         automatically receive a settlement payment based on workweeks worked.

Id. ¶ 19(g)(i).

The parties propose that each PAGA Member receive an IRS Form 1099 for the fraction of the PAGA
civil penalties that are allocated to PAGA Members, and that each PAGA Member “be responsible for
correctly characterizing this compensation for tax purposes and for payment of any taxes owing on said
                                                                                               Page 3 of 10
Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 4 of 10 Page ID #:883

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV19-04123 JAK (PLA)                                        Date    September 14, 2021
 Title        Steven Arreola v. Shamrock Foods Company, et al.

amount.” Id. ¶ 19(g)(iv). As to the payments to Class Members for the other class claims, two-thirds of
each payment would be characterized as “interest and penalties” for which an IRS Form 1099 would be
issued, and for which each Class Member would “be responsible for correctly characterizing this
compensation for tax purposes and for payment of any taxes owing on that amount.” Id. ¶ 19(g)(iii). The
remaining one-third of each payment would be characterized as unpaid wages for which an IRS Form
W-2 would be issued, and payroll and employment taxes would be deducted. Id. Shamrock would be
responsible for paying all employer-side payroll and employment taxes owed for payments
characterized as unpaid wages, without drawing upon the settlement fund. Id. ¶¶ 18, 19(d).

               3.      Class Representative Enhancement

Under the terms of the Settlement Agreement, named Plaintiff Steven V. Arreola would receive an
enhancement payment of $7500. Id. ¶ 19(i).

               4.      Settlement Administration Costs

The parties have stipulated that Simpluris, Inc. would serve as the settlement administrator. Id. ¶ 20.
The parties propose a budget of $7000 for claims administration, and that any unused funds would
revert to the NSF. Id. ¶ 19(f).

         C.    Notice and Payment Plan

               1.      Notice

Timely notice of the settlement was provided by the Settlement Administrator to members of the
Settlement Class. Dkt. 41-2 ¶¶ 5-10. On June 24, 2021, the Settlement Administrator mailed the court-
approved Notice to 111 Class Members. Id. ¶ 8. The Notice provided information about the following:
the principal terms of the settlement, including the claims to be released; the definition of the Class; the
procedures for opting out of the settlement; and the implications of doing nothing. Id. ¶ 5; Dkt. 39 at 6-7.
Notice was not separately provided to PAGA Class Members. Dkt. 41-2 ¶ 8.

After performing skip-trace searches, two addresses were eventually determined to be undeliverable.
Id. ¶ 10. Thus, about 1.8% of the members did not receive the Notice.

The deadline for responding to the Notice was August 9, 2021. Id. ¶ 15. As of August 3, 2021, the
Settlement Administrator had not received any requests for exclusion. Id. ¶ 16.

               2.      Payment Plan

Within 15 days of the receipt of funds from Defendant following final approval of the Settlement
Agreement, the Settlement Administrator is to cause checks to be sent to Class Members. Dkt. 30-3 ¶
19(g)(vi). Any check that is not negotiated within 180 days of the date of mailing, is to be transferred to
the Legal Aid Foundation of Los Angeles as a cy pres recipient pursuant to Cal. Code Civ. Proc. §
384(b). Id. ¶ 19(k). The Settlement Administrator is to be responsible for issuing IRS Forms W-2 and
1099 as required by the Settlement Agreement. Id. ¶ 20.


                                                                                                 Page 4 of 10
Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 5 of 10 Page ID #:884

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV19-04123 JAK (PLA)                                        Date   September 14, 2021
 Title        Steven Arreola v. Shamrock Foods Company, et al.

The parties provide few details as to how the PAGA civil penalty would be paid to PAGA Members,
except that the PAGA civil penalty would be “automatically” paid to them, and that the Settlement
Administrator would send both the checks and copies of IRS Form 1099 to PAGA Members. Id. ¶
19(g)(i); Dkt. 30-1 at 15.

         D.       Release of Claims

                  1.    Class Member Release and PAGA Member Release

The Class Members would be subject to the following release:

         Upon final approval of this Stipulation of Settlement by the Court, and except as to such
         rights or claims as may be created by this Stipulation of Settlement, the Class and each
         member of the Class who has not submitted a valid Request for Exclusion, fully releases
         and discharges Defendant, and all subsidiary and affiliated corporations and business
         entities of Defendant, and all shareholders, officers, directors, agents, managers,
         associates, employees, representatives, attorneys, insurers, successors and assigns of
         those corporations and entities (collectively “Released Parties”), from any wage and
         hour-related claims, causes of action, damages, restitution, penalties and other relief of
         any kind with respect to the Class Period, including but not limited to, under Labor Code
         §§ 203, 226(a), 226.7, 512, and 2699, et seq., Business & Professions Code § 17200, or
         based on, arising from, or relating to claims that during the Class Period employees
         were not provided or paid for meal and/or rest periods, did not receive compliant wage
         statements, were not paid all wages upon termination or resignation, and any claims,
         facts, and allegations that were pled or could have been pled in the Complaint and First
         Amended Complaint, or any other related or derivative claims in law or equity based on
         subject matter hereof from March 21, 2015 to April 30, 2019. Excluded are claims
         unrelated to alleged wage-and-hour violations, including but not limited to claims for
         alleged unlawful discrimination or harassment. This release excludes the release of
         claims not permitted by law.

Dkt. 30-3 ¶ 28.

The PAGA Members would be subject to the following release:

         Upon final approval of this Stipulation of Settlement by the Court, and except as to such
         rights or claims as may be created by this Stipulation of Settlement, the PAGA Class,
         fully releases and discharges Defendant, and all subsidiary and affiliated corporations
         and business entities of Defendant, and all shareholders, officers, directors, agents,
         managers, associates, employees, representatives, attorneys, insurers, successors and
         assigns of those corporations and entities, from any causes of action, penalties and
         other relief of any kind with respect to the Class Period under California Labor Code §
         2699, et seq., arising from the First Amended Complaint from March 21, 2018 to April
         30, 2019.

Id. ¶ 29.
                                                                                                Page 5 of 10
 Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 6 of 10 Page ID #:885

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV19-04123 JAK (PLA)                                          Date    September 14, 2021
 Title         Steven Arreola v. Shamrock Foods Company, et al.


                2.      Release Applicable to Plaintiff Alone

The Settlement Agreement provides for a much broader release of any claims that Plaintiff may have
against Shamrock. Id. ¶¶ 30-34.

III.     Analysis

         A.     Class Certification

The May 2021 Order as to the Preliminary Approval Motion analyzed whether conditional certification of
the Settlement Class was appropriate. Dkt. 39 at 9-13. This analysis, which is incorporated by this
reference, resulted in that Motion being granted. The analysis of these factors, and the resulting
outcome, have not changed. Therefore, the Final Approval Motion is GRANTED as to certification of
the Settlement Class.

         B.     Final Approval of the Settlement Agreement

                1.      Legal Standards

Fed. R. Civ. P. 23(e) requires a two-step process in considering whether to approve the settlement of a
class action. First, during the preliminary approval process, a court must make a preliminary
determination as to whether the proposed settlement is “potentially” “fair, adequate, and reasonable.”
Acosta v. Trans Union, LLC, 243 F.R.D. 377, 386 (C.D. Cal. 2007) (quoting Staton v. Boeing Co., 327
F.3d 938, 952 (9th Cir. 2003)). In the second step, which occurs after preliminary approval, notification
to class members, and the compilation of information as to any objections by class members, the court
determines whether final approval of the settlement should be granted by applying several criteria.

In evaluating fairness, a court must consider “the fairness of a settlement as a whole, rather than
assessing its individual components.” Lane v. Facebook, Inc., 696 F.3d 811, 818-19 (9th Cir. 2012).
Courts in the Ninth Circuit apply the seven so-called Hanlon factors:

         (1) the strength of the plaintiff’s case;
         (2) the risk, expense, complexity and likely duration of further litigation;
         (3) the amount offered in settlement;
         (4) the extent of discovery completed and the stage of the proceedings;
         (5) the experience and views of counsel;
         (6) any evidence of collusion between the parties; and
         (7) the reaction of the class members to the proposed settlement.

See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 458-60 (9th Cir. 2000) (citing Hanlon v. Chrysler
Corp., 150 F.3d 1011, 1026 (9th Cir. 1998), overruled on other grounds by Wal-Mart Stores, Inc. v.
Dukes, 564 U.S. 338 (2011)). Each factor does not necessarily apply to every class action settlement,
and other factors may be considered. For example, courts often consider whether the settlement is the
product of arms-length negotiations. See Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir.
2009) (“We put a good deal of stock in the product of an arms-length, non-collusive, negotiated
                                                                                                  Page 6 of 10
Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 7 of 10 Page ID #:886

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.        LA CV19-04123 JAK (PLA)                                     Date    September 14, 2021
 Title           Steven Arreola v. Shamrock Foods Company, et al.

resolution.”).

Rule 23(e) provides further guidance as to the requisite considerations in evaluating a proposed
settlement. The factors set forth in Rule 23(e) distill the considerations historically used by federal
courts to evaluate class action settlements. As the Advisory Committee comments explain, “[t]he goal
of [the] amendment [was] not to displace any factor” that would have been relevant prior to the
amendment, but rather to address inconsistent “vocabulary” that had arisen among the circuits and “to
focus the court and the lawyers on the core concerns” of the fairness inquiry. Fed. R. Civ. P. 23,
Advisory Committee’s Comments to 2018 Amendments. The Ninth Circuit has emphasized the
importance of considering each of the specific factors identified in Rule 23(e). Briseño v. Henderson,
998 F.3d 1014, 1026 (9th Cir. 2021).

Under Rule 23(e)(2), a court must consider whether:

         (A) the class representatives and class counsel have adequately represented the class;
         (B) the proposal was negotiated at arm’s length;
         (C) the relief provided for the class is adequate, taking into account:
             (i) the costs, risks, and delay of trial and appeal;
             (ii) the effectiveness of any proposed method of distributing relief to the class,
             including the method of processing class-member claims;
             (iii) the terms of any proposed award of attorney’s fees, including timing of payment;
             and
             (iv) any agreement required to be identified under Rule 23(e)(3); and
         (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).

                  2.     Application

                         a)     Analysis in the May 2021 Order as to Overall Fairness

The May 2021 Order addressed many of the aforementioned factors. Dkt. 39 at 14-18. None of the
facts and circumstances as to any of them has changed since that time. However, because the
Settlement Administrator has completed the notice process, the reaction of members of the Settlement
Class to the proposed settlement may now be considered in evaluating whether it is fair and
appropriate.

Of the 111 class members, none objected or opted out. A low proportion of opts outs and objections
“indicates that the class generally approves of the settlement.” In re Toys R Us-Delaware, Inc. -- Fair &
Accurate Credit Transactions Act (FACTA) Litig., 295 F.R.D. 438, 456 (C.D. Cal. 2014) (collecting
cases); see also In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal. 2008) (“It is
established that the absence of a large number of objections to a proposed class action settlement
raises a strong presumption that the terms of a proposed class settlement action are favorable to the
class members.” (quoting Nat’l Rural Telecomms. Corp. v. DIRECTV, Inc., 221 F.R.D. 523, 528-29
(C.D. Cal. 2004))). Therefore, this factor weighs in favor of final approval.


                                                                                                 Page 7 of 10
Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 8 of 10 Page ID #:887

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.     LA CV19-04123 JAK (PLA)                                       Date    September 14, 2021
 Title        Steven Arreola v. Shamrock Foods Company, et al.

Because there have been no material changes in any of the relevant circumstances since the May
2021 Order, the same determinations are warranted at this time with respect to the fairness analysis.
Therefore, the distribution of the settlement funds in the manner set forth in the May 2021 Order is
approved.

         C.    Attorney’s Fees

               1.     Legal Standards

Attorney’s fees and costs “may be awarded . . . where so authorized by law or the parties’ agreement.”
In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011). However, “courts have an
independent obligation to ensure that the award, like the settlement itself, is reasonable, even if the
parties have already agreed to an amount.” Id. “If fees are unreasonably high, the likelihood is that the
defendant obtained an economically beneficial concession with regard to the merits provisions, in the
form of lower monetary payments to class members or less injunctive relief for the class than could
otherwise have [been] obtained.” Staton, 327 F.3d at 964. Thus, a district court must “assure itself that
the fees awarded in the agreement were not unreasonably high, so as to ensure that the class
members’ interests were not compromised in favor of those of class counsel.” Id. at 965.

District courts have discretion to choose between a lodestar method and a so-called “percentage
method” to calculate fees in a class action. In re Mercury Interactive Corp. Secs. Litig., 618 F.3d 988,
992 (9th Cir. 2010). A court may also choose one method and then perform a cross-check with the
other. See, e.g., Staton, 327 F.3d at 973.

When using the percentage method, a court examines what percentage of the total recovery is
allocated to attorney’s fees. Usually, the Ninth Circuit applies a “benchmark award” of 25%. Id. at 968.
However, many awards that deviate from the benchmark are approved. See Paul, Johnson, Alston &
Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir. 1989) (“Ordinarily, . . . fee awards [in common fund cases]
range from 20 percent to 30 percent of the fund created.”).

“The lodestar figure is calculated by multiplying the number of hours the prevailing party reasonably
expended on the litigation (as supported by adequate documentation) by a reasonable hourly rate for
the region and for the experience of the lawyer.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d at
941. After the lodestar amount is determined, a trial court “may adjust the lodestar upward or downward
using a ‘multiplier’ based on factors not subsumed in the initial calculation of the lodestar.” Van Gerwen
v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000). A court has discretion to “adjust the
lodestar upward or downward using a multiplier that reflects a host of reasonableness factors, including
the quality of representation, the benefit obtained for the class, the complexity and novelty of the issues
presented, and the risk of nonpayment.” Stetson v. Grissom, 821 F.3d 1157, 1166-67 (9th Cir. 2016)
(internal quotation marks and citation omitted).

               2.     Application

                      a)      Attorney’s Fees

The May 2021 Order approved a fee award in the range of $85,000 (i.e., 28.8% of the Gross Fund
                                                                                                Page 8 of 10
Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 9 of 10 Page ID #:888

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV19-04123 JAK (PLA)                                        Date    September 14, 2021
 Title         Steven Arreola v. Shamrock Foods Company, et al.

Value) to $103,250 (i.e., 35% of the Gross Fund Value), with a final determination of the amount
awarded to be made in connection with the motion for final approval. Dkt. 39 at 23. Plaintiff requests
final approval of an attorney’s fee award of $103,250, exclusive of costs. Dkt. 42 at 2.

In support of their fee request, Plaintiff’s counsel note that: the results obtained are significant; the
litigation presented significant risks; their skill and experience was necessary in light of the complexities
presented by this action; they took the case on contingency and risked incurring no recovery at all; and
awards in similar cases are consistent with their request. Id. at 23-25.

For these reasons, the Attorney’s Fees Motion is GRANTED as to the request for attorney’s fees, and a
payment of attorney’s fees of $103,250 is approved. As discussed at the hearing, this amount is
justified in part by the additional fees that are expected to be incurred in concluding the settlement
process.

                        b)     Costs

Plaintiff’s counsel seeks an award of $7,499.43 in costs. Id. at 26. In connection with the Fee Motion,
Plaintiff’s counsel submitted firm records detailing these costs. Dkt. 42-1 at 45-46. The costs include
mediation fees, document and filing fees, parking fees and postage fees. Id. A review of these costs
confirms that all of them were reasonable and necessary.

For these reasons, the Attorney’s Fees Motion is GRANTED as to the request for the reimbursement of
costs of $7,499.43.

         D.     Incentive Award

                1.      Legal Standards

“[N]amed plaintiffs . . . are eligible for reasonable incentive payments.” Staton, 327 F.3d at 977. To
determine the reasonableness of incentive awards, the following factors may be considered:

         1) The risk to the class representative in commencing suit, both financial and otherwise;
         2) the notoriety and personal difficulties encountered by the class representative; 3) the
         amount of time and effort spent by the class representative; 4) the duration of the
         litigation; and 5) the personal benefit (or lack thereof) enjoyed by the class
         representative as a result of the litigation.

Van Vranken v. Atl. Richfield Co., 901 F. Supp. 294, 299 (N.D. Cal. 1995).

                2.      Application

Plaintiff seeks an incentive award of $7500. Plaintiff argues that he made important contributions to this
action, and that in doing so he took on the risk of unfavorable treatment by future employers. Dkt. 42 at
28. Plaintiff also submitted a declaration describing the work that he undertook. Dkt. 42-3. This included
investigating his employer’s workplace practices; seeking counsel; responding to discovery requests;
participating in a mediation conference; and participating in the settlement process. Id. ¶¶ 9-18. In total,
                                                                                                  Page 9 of 10
Case 2:19-cv-04123-JAK-MAA Document 46 Filed 09/16/21 Page 10 of 10 Page ID #:889

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV19-04123 JAK (PLA)                                        Date        September 14, 2021
 Title       Steven Arreola v. Shamrock Foods Company, et al.

Plaintiff estimates he spent 42 hours in his role, which would result in an hourly rate of approximately
$179.

For these reasons, the Motion is GRANTED as to the request for an incentive award, and a payment of
an incentive award of $6000 to Plaintiff is approved. This reduction reflects a more reasonable
valuation of the time spent by Plaintiff and of the potential risks that he may face in future employment
opportunities.

IV.      Conclusion

For the foregoing reasons, the Final Approval Motion and the Attorney’s Fees Motion are GRANTED,
under the terms stated in this Order.

                                                                                                 :

                                                           Initials of Preparer    tj




                                                                                                 Page 10 of 10
